Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-17-00661-CR & 04-17-00662-CR

                                  Ismael RODRIGUEZ, Jr.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2015CR3781 & 2015CR3782
                    Honorable Andrew Wyatt Carruthers, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED September 5, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice